Exhibit 10.35

December 5, 2012

Privileged & Confidential

STYRON US HOLDING, INC.

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 1, 2013, among Styron
US Holding, Inc., a Delaware corporation (the “Company”), Bain Capital Everest
Manager Holding SCA, a Luxembourg incorporated company (“Parent”), and Martin
Pugh (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company desires to employ the Executive as Business President of
the Company and to pay all of the Executive’s compensation other than certain
equity awards described in this Agreement; and

WHEREAS, Parent desires to grant the Executive certain equity awards described
in this Agreement and to guarantee the cash compensation of the Executive
payable by the Company hereunder; and

WHEREAS, the Company, Parent and the Executive desire to enter into this
Agreement as to the terms of the Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section 2 hereof), the Executive
shall serve as Business President of the Company and shall be a member of the
Company’s Executive Leadership Team. In this capacity, the Executive shall have
the duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other executive duties, authorities and
responsibilities as may reasonably be assigned to the Executive that are not
inconsistent with the Executive’s position as Business President of the Company.
The Executive’s principal place of employment with the Company shall be in
Horgen, Switzerland. The Executive is initially expected to report directly to
the Company’s Chief Executive Officer.

(b) During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy, business judgment, knowledge and skill and
the Executive’s reasonable best efforts to the performance of the Executive’s
duties with the Company, provided that the foregoing shall not prevent the
Executive from (i) serving on the boards of directors of non-profit
organizations and, with the prior written approval of the Board of Directors of
the Company (the “Board”), other for profit companies, (ii) participating in
charitable, civic, educational, professional, community or industry affairs, and
(iii) managing the Executive’s passive personal investments so long as such
activities in the aggregate do not violate Section 11 hereof, interfere or
conflict with the Executive’s duties hereunder or create a business or fiduciary
conflict.

 

1



--------------------------------------------------------------------------------

2. EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to be so employed, for a term
of three (3) years (the “Initial Term”) commencing on March 1, 2013 (the
“Effective Date”). On each anniversary of the Effective Date following the
Initial Term, the term of this Agreement shall be automatically extended for
successive one-year periods, provided, however, that either party hereto may
elect not to extend this Agreement by giving written notice to the other party
at least ninety (90) days prior to any such anniversary date. Notwithstanding
the foregoing, the Executive’s employment hereunder may be earlier terminated in
accordance with Section 7 hereof, subject to Section 8 hereof. The period of
time between the Effective Date and the termination of the Executive’s
employment hereunder shall be referred to herein as the “Employment Term.”

3. BASE SALARY. During the Employment Term, the Company agrees to pay the
Executive an annual base salary of not less than 550,000 CHF (Swiss francs) per
annum, payable in accordance with the regular payroll practices of the Company,
but not less frequently than monthly. The Executive’s base salary shall be
subject to annual review by the Board (or a committee thereof) during the first
ninety (90) days of each calendar year, and the base salary in respect of such
calendar year may be increased above, but not decreased below, its level for the
preceding calendar year, by the Board. The base salary as determined herein and
adjusted from time to time shall constitute “Base Salary” for purposes of this
Agreement.

4. ANNUAL BONUS. During the Employment Term, the Executive shall be eligible for
a discretionary annual cash performance bonus (an “Annual Bonus”) in respect of
each calendar year that ends during the Employment Term, to the extent earned
based on performance against objective performance criteria. The performance
criteria for any particular calendar year shall be determined in good faith by
the Board, no later than ninety (90) days after the commencement of such
calendar year. The Executive’s targeted Annual Bonus for a calendar year shall
equal 55% of the Executive’s Base Salary for such calendar year (the “Target
Bonus”) if target levels of performance for such year are achieved, with greater
or lesser amounts (including zero) paid for performance above and below target
(such greater and lesser amounts to be determined by a formula established by
the Board for such year when it establishes the targets and performance criteria
for such year); provided that the Executive’s maximum Annual Bonus for any
calendar year during the Employment Term shall equal 200% of the Target Bonus
for such calendar year. The Executive’s Annual Bonus for a calendar year shall
be determined by the Board after the end of the applicable calendar year based
on the level of achievement of the applicable performance criteria, and shall be
paid to the Executive in the calendar year following the calendar year to which
such Annual Bonus relates at the same time annual bonuses are paid to other
senior executives of the Company, subject to continued employment at the time of
payment (except as otherwise provided in Section 8 hereof).

5. EQUITY AWARD. On or promptly following the Effective Date, the Executive will
be granted incentive securities or interests in one or more incentive securities
as currently in effect for senior management generally representing the right to
0.40% of all future profits distributions from Parent following the Effective
Date.

 

2



--------------------------------------------------------------------------------

6. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, the Executive shall be entitled
to participate in any employee benefit plan that the Company, Parent or any of
their direct or indirectly controlled subsidiaries (each an “Affiliate”) has
adopted or may adopt, maintain or contribute to and which benefit any of the
senior executives of the Company, Parent or any Affiliate, on a basis no less
favorable than that applicable to any such senior executives, subject to
satisfying the applicable eligibility requirements, except to the extent such
plans are duplicative of the benefits otherwise provided hereunder. The
Executive’s participation in any such employee benefit plan shall be subject to
the terms of the applicable plan documents and generally applicable Company
policies. Notwithstanding the foregoing, the Company may modify or terminate any
employee benefit plan at any time, if and to the extent allowed pursuant to the
terms of such plan, provided that any such amendment may have no more adverse
affect on the Executive than on any other participant in such plan.

(b) VACATIONS. During the Employment Term, the Executive shall be entitled to
paid vacation in accordance with the Company’s policy on accrual and use
applicable to employees as in effect from time to time as if the Executive had
completed thirty (30) years of service with the Company as of the Effective
Date.

(c) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policies as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term and in connection
with the performance of the Executive’s duties hereunder.

(d) SIGNING BONUS. In consideration of the forfeiture by the Executive of
certain incentive compensation at the Executive’s prior employer, the Company
shall pay to the Executive a one-time lump sum cash payment in the amount of
600,000 CHF (Swiss francs) (the “Signing Bonus”) and shall become payable
coincident with a purchase of a residence in the Zurich, Switzerland
metropolitan area, subject to the Executive’s continued employment with the
Company at the time of payment. In the event that the Executive’s employment
with the Company terminates as a result of a termination by the Company for
“Cause” (as defined in Section 7(c) hereof) or by the Executive without “Good
Reason” (as defined in Section 7(e) hereof) at any time within a period of one
(1) year following the Effective Date, the Executive shall be required to repay
the Signing Bonus to the Company. Such amount shall be repaid to the Company no
later than thirty (30) days following such termination date and, at the
Company’s election, the Company may offset such amount against any amount owed
by the Company to the Executive. In the event that the Executive receives any
portion of the Executive’s incentive compensation expressly contemplated to be
forfeited hereunder from the Executive’s prior employer, the Signing Bonus shall
be reduced by such payment and, if the Signing Bonus had previously been paid,
the Executive shall promptly pay over to the Company such payment from the prior
employer.

(e) RETENTION BONUSES. The Executive shall be eligible to receive additional
cash payments equal to (i) 250,000 CHF (Swiss francs), which shall become vested
and payable

 

3



--------------------------------------------------------------------------------

on the six (6)-month anniversary of the Effective Date, subject to the
Executive’s continued employment with the Company or one or more of its
subsidiaries through such date, and (ii) 500,000 CHF (Swiss francs), which shall
become vested and payable on the eighteen (18)-month anniversary of the
Effective Date, subject to the Executive’s continued employment with the Company
or one or more of its subsidiaries through such date. Such payments, to the
extent that they become earned and vested as provided above, shall be paid to
the Executive within thirty (30) days following the applicable vesting date. In
the event that the Executive ceases to be employed by the Company and its
subsidiaries for any reason (or no reason) prior to the applicable vesting date
provided above, the Executive shall immediately forfeit the right to receive any
further payments under this Section 6(e) as of the date of such termination.

(f) PRESENCE IN HORGEN, SWITZERLAND. The Executive agrees to the location of the
position and that the Executive will spend sufficient time in the Horgen,
Switzerland metropolitan area in order to properly perform all of the
Executive’s contractual duties.

7. TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a) DISABILITY. Upon ten (10) days’ prior written notice by the Company to the
Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties hereunder due to a physical or mental
injury, infirmity or incapacity, which inability shall continue for one hundred
and twenty (120) consecutive days or for one hundred eighty (180) days
(including weekends and holidays) in any 365-day period as determined by the
Board in its reasonable discretion. The Executive shall cooperate in all
respects with the Company if a question arises as to whether the Executive has
become disabled (including, without limitation, submitting to reasonable
examinations by one or more medical doctors and other health care specialists
selected by the Company and authorizing such medical doctors and other health
care specialists to discuss the Executive’s condition with the Company).

(b) DEATH. Automatically upon the date of death of the Executive.

(c) CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. “Cause” shall mean the Executive’s (i) continued failure
to follow the lawful directives of the Board or any executive to whom the
Executive reports after written notice from the Board or such executive and a
period of no less than thirty (30) days to cure such failure; (ii) willful
misconduct or gross negligence in the performance of the Executive’s duties;
(iii) conviction of, or pleading of guilty or nolo contendere to, a felony;
(iv) material violation of a material Company policy that is not cured within
fifteen (15) days of written notice from the Board; (v) performance of any
material act of theft, embezzlement, fraud or misappropriation of or in respect
of the Company’s property; (vi) continued failure to cooperate in any audit or
investigation of financial or business practices of the Company after written
request for cooperation from the Board and a period of no less than ten
(10) days to cure such failure; or (vii) breach of any of the restrictive
covenants set forth in Section 11 hereof or in any other written agreement
between the Executive and the Company and/or its affiliates that causes material
and demonstrable harm to the Company and that is not cured within fifteen
(15) days of written notice from the Board (a “Material Covenant Violation”).

 

4



--------------------------------------------------------------------------------

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
or Parent (as applicable) within thirty (30) days following written notification
by the Executive to the Company of the occurrence of one of the reasons set
forth below: (i) the material diminution in the Executive’s position, duties or
authorities or assignment of duties materially inconsistent with the Executive’s
position, (ii) the Executive’s relocation of the Executive’s primary work
location outside the continent of Europe; (iii) a reduction in Base Salary or
Target Bonus; (iv) the Company giving notice of non-extension of this Agreement;
or (v) the Company’s material breach of this Agreement. The Executive shall
provide the Company with a written notice detailing the specific circumstances
alleged to constitute Good Reason within ninety (90) days the occurrence of such
circumstances, and actually terminate employment within thirty (30) days
following the expiration of the Company’s thirty (30)-day correction period
described above. Otherwise, any claim of such circumstances as “Good Reason”
shall be deemed irrevocably waived by the Executive.

(f) WITHOUT GOOD REASON. Upon ninety (90) days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

(g) EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Executive pursuant to the provisions of Section 2 hereof (in the
case of a non-extension by the Company, without the Executive having terminated
for Good Reason in respect of such non-extension).

8. CONSEQUENCES OF TERMINATION.

(a) DEATH. In the event that the Executive’s employment and the Employment Term
ends on account of the Executive’s death, the Executive or the Executive’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 8(a)(i) through 8(a)(v) hereof to be paid, unless otherwise
provided below, within sixty (60) days following termination of employment, or
such earlier date as may be required by applicable law):

(i) any unpaid Base Salary through the date of termination;

(ii) any Annual Bonus earned but unpaid with respect to the calendar year ending
on or preceding the date of termination;

(iii) an amount equal to the pro-rata portion of the Executive’s Target Bonus
for the calendar year of termination (determined by multiplying the Target Bonus
for the year of

 

5



--------------------------------------------------------------------------------

termination by a fraction, the numerator of which is the number of days during
the calendar year of termination that the Executive is employed by the Company
and the denominator of which is 365);

(iv) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(v) payment in respect of any accrued but unused vacation time in accordance
with Company policy; and

(vi) all other payments, benefits or fringe benefits to which the Executive
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement
(collectively, Sections 8(a)(i) through 8(a)(vi) hereof shall be hereafter
referred to as the “Accrued Benefits”).

(b) DISABILITY. In the event that the Executive’s employment and/or Employment
Term ends on account of the Executive’s Disability, the Company shall pay or
provide the Executive with the Accrued Benefits.

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EXECUTIVE
NON-EXTENSION OF THIS AGREEMENT. If the Executive’s employment is terminated
(x) by the Company for Cause or (y) by the Executive without Good Reason, the
Company shall pay to the Executive the Accrued Benefits (other than the benefits
described in Sections 8(a)(ii) and 8(a)(iii) hereof).

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s employment
by the Company is terminated (x) by the Company other than for Cause pursuant to
Section 7(c) hereof, or (y) by the Executive for Good Reason, the Company shall
pay or provide the Executive with the following, subject to the provisions of
Section 25 hereof:

(i) the Accrued Benefits;

(ii) subject to the Executive’s not engaging in a Material Covenant Violation or
a material breach of Section 11 hereof that is not cured within fifteen
(15) days of written notice from the Board (a “Material Cooperation Violation”),
the Executive shall be entitled to an amount equal to one of the following (the
applicable amount determined below to be referred to herein as the “Severance
Amount”):

(A) in the event that such termination occurs prior to the first anniversary of
the Effective Date, an amount equal to two and one-half (2.5) multiplied by the
sum of the Executive’s Base Salary and Target Bonus for the year of termination,
paid in equal monthly installments for a period of thirty (30) months following
such termination;

(B) in the event that such termination occurs on or following the first
anniversary of the Effective Date but prior to the second anniversary of the
Effective Date, an amount equal to two (2) multiplied by the sum of the
Executive’s Base Salary and Target Bonus for the year of termination, paid in
equal monthly installments for a period of twenty-four (24) months following
such termination; or

 

6



--------------------------------------------------------------------------------

(C) in the event that such termination occurs on or following the second
anniversary of the Effective Date, an amount equal to one and one-half
(1.5) multiplied by the sum of the Executive’s Base Salary and Target Bonus for
the year of termination, paid in equal monthly installments for a period of
eighteen (18) months following such termination; and

(iii) subject to the Executive’s not engaging in a Material Covenant Violation
or a Material Cooperation Violation, continued participation in the Company’s
group health plan (to the extent permitted under applicable law) which covers
the Executive (and his eligible dependents) for a period of thirty (30) months
(if the Severance Amount under Section 8(d)(ii)(A) is payable), twenty-four
(24) months (if the Severance Amount under Section 8(d)(ii)(B) is payable) or
eighteen (18) months (if the Severance Amount under Section 8(d)(ii)(C) is
payable) following such termination, provided that in the event that the
Executive obtains other employment that offers group health benefits, such
continuation of coverage by the Company under this Section 8(d)(iii) shall
immediately cease.

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
applicable law, provided that the aggregate severance benefits payable hereunder
shall be no less than as required by applicable law.

(e) CHANGE IN CONTROL.

(i) This Section 8(e) shall apply if the Executive’s employment by the Company
is terminated (x) by the Company other than for Cause pursuant to Section 7(c)
hereof, or (y) by the Executive for Good Reason, in either case, during the two
(2)-year period commencing upon a Change in Control. Subject to the Executive’s
not engaging in a Material Covenant Violation or a Material Cooperation
Violation, upon a termination described in the preceding sentence, the Executive
shall receive the benefits set forth in Section 8(d) hereof, except that in lieu
of receiving the Severance Amount in installments as contemplated under
Section 8(d)(ii) hereof, the Executive shall receive a lump sum payment equal to
the Severance Amount on the date of such termination.

(ii) For purposes of this Agreement, the term “Change in Control” shall mean the
consummation off the first transaction following the Effective Date, whether in
a single transaction or in a series of related transactions, in which any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) (a “Group”), other than Bain
Capital Partners, any private equity fund managed by it, or any Group which
includes Bain Capital Partners or any private equity fund managed by it,
(A) acquires (whether by merger, consolidation, or transfer or issuance of
equity interests or otherwise) equity interests of the Company (or any surviving
or resulting entity) representing more than fifty percent (50%) of the
outstanding voting securities or economic value of the Company (or any surviving
or resulting entity), or (B) acquires assets constituting all or substantially
all (more than eighty percent (80%)) of the assets of the Company and its
subsidiaries (as determined on a consolidated basis).

 

7



--------------------------------------------------------------------------------

9. OTHER OBLIGATIONS. Upon any termination of the Executive’s employment with
the Company, the Executive shall promptly resign from any other position as an
officer, director or fiduciary of the Company, Parent and any Affiliate.

10. RELEASE; NO MITIGATION; NO SET-OFF. Any and all amounts payable and benefits
or additional rights provided pursuant to this Agreement beyond the Accrued
Benefits (other than the amount described in Section 8(a)(iii) hereof) shall
only be payable if the Executive delivers to the Company and does not revoke a
general release of claims in favor of the Company in substantially the form of
Exhibit A attached hereto. Such release shall be executed and delivered (and no
longer subject to revocation, if applicable) within sixty (60) days following
termination. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Executive as a result of employment by a subsequent employer (except as provided
in Section 8(d)(iii) hereof). The Company’s obligations to pay the Executive
amounts hereunder shall not be subject to set-off, counterclaim or recoupment of
amounts owed by the Executive to the Company or any of its affiliates.

11. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of the Executive’s employment with the
Company, the Executive will learn confidential information regarding the
Company. The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any business and technical information or trade
secrets, nonpublic, proprietary or confidential information, knowledge or data
relating to the Company or any of its Affiliates, or received from third parties
subject to a duty on the Company’s and its Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes, in each case which shall have been obtained by the Executive during
the Executive’s employment by the Company. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Executive; (ii) becomes generally known to the public subsequent to disclosure
to the Executive through no wrongful act of the Executive or any representative
of the Executive; or (iii) the Executive is required to disclose by applicable
law, regulation or legal process (provided that the Executive provides the
Company with prior notice of the contemplated disclosure and cooperates with the
Company at its expense in seeking a protective order or other appropriate
protection of such information). The terms and conditions of this Agreement
shall remain strictly confidential, and the Executive hereby agrees not to
disclose the terms and conditions hereof to any person or entity, other than
immediate family members, legal advisors or personal tax or financial advisors,
or prospective future employers solely for the purpose of disclosing the
limitations on the Executive’s conduct imposed by the provisions of this
Section 11 who, in each case, shall be instructed by the Executive to keep such
information confidential.

(b) NONCOMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm

 

8



--------------------------------------------------------------------------------

to the Company. Accordingly, during the Executive’s employment hereunder and for
a period of thirty (30) months (if the Severance Amount under
Section 8(d)(ii)(A) is payable), twenty-four (24) months (if the Severance
Amount under Section 8(d)(ii)(B) is payable) or eighteen (18) months (if the
Severance Amount under Section 8(d)(ii)(C) is payable) thereafter (the
applicable period referred to herein as the “Restricted Period”), the Executive
agrees that the Executive will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in competition with any material business of the Company or any
Affiliate or in any other material business in which the Company or any
Affiliate has taken material steps and has material plans, on or prior to the
date or termination, to be engaged in on or after such date, in any locale of
any country in which the Company or such Affiliate conducts business.
Notwithstanding the foregoing, nothing herein shall prohibit the Executive from
being a passive owner of not more than one percent (1%) of the equity securities
of a publicly traded corporation engaged in a business that is in competition
with the Company or any of its affiliates, so long as the Executive has no
active participation in the business of such corporation.

(c) NONSOLICITATION; NONINTERFERENCE. During the Executive’s employment with the
Company and for the Restricted Period, the Executive agrees that the Executive
shall not, except in the furtherance of the Executive’s duties hereunder,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, (i) solicit, aid or induce any customer of the
Company or an Affiliate to purchase goods or services then sold by the Company
or any Affiliate from another person, firm, corporation or other entity or
assist or aid any other persons or entity in identifying or soliciting any such
customer, (ii) solicit, aid or induce any employee, representative or agent of
the Company or any Affiliate to leave such employment or retention or, in the
case of employees, to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company or
any Affiliate, or hire or retain any such employee, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, or (iii) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between the Company or any Affiliate and any of their respective vendors, joint
venturers or licensors. An employee, representative or agent shall be deemed
covered by this Section 11(c) while so employed or retained and for a period of
six (6) months thereafter. Notwithstanding the foregoing, the provisions of this
Section 11(c) shall not be violated by general advertising or solicitation not
specifically targeted at Company or Affiliate-related individuals or entities.

(d) INVENTIONS. (i) The Executive acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments or
works of authorship (“Inventions”), whether patentable or unpatentable, (A) that
relate to the Executive’s work with the Company, made or conceived by the
Executive, solely or jointly with others, during the Employment Term, or
(B) suggested by any work that the Executive performs in connection with the
Company, either while performing the Executive’s duties with the Company or on
the Executive’s own time, shall belong exclusively to the Company (or its
designee), whether or not patent applications are filed thereon. The Executive
will keep full and complete written records (the “Records”), in the manner
prescribed by the Company, of all Inventions, and will promptly disclose all
Inventions completely and in writing to the Company. The Records

 

9



--------------------------------------------------------------------------------

shall be the sole and exclusive property of the Company, and the Executive will
surrender them upon the termination of the Employment Term, or upon the
Company’s request. The Executive will assign to the Company the Inventions and
all patents that may issue thereon in any and all countries, whether during or
subsequent to the Employment Term, together with the right to file, in the
Executive’s name or in the name of the Company (or its designee), applications
for patents and equivalent rights (the “Applications”). The Executive will, at
any time during and subsequent to the Employment Term, make such applications,
sign such papers, take all rightful oaths, and perform all acts as may be
requested from time to time by the Company with respect to the Inventions. The
Executive will also execute assignments to the Company (or its designee) of the
Applications, and give the Company and its attorneys all reasonable assistance
(including the giving of testimony) to obtain the Inventions for the Company’s
benefit, all without additional compensation to the Executive from the Company.

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Executive. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, the Executive hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Executive’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Executive has any
rights in the results and proceeds of the Inventions that cannot be assigned in
the manner described herein, the Executive agrees to unconditionally waive the
enforcement of such rights. The Executive hereby waives any and all currently
existing and future monetary rights in and to the Inventions and all patents
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Executive’s benefit by virtue of the Executive being an
employee of or other service provider to the Company.

(e) RETURN OF COMPANY PROPERTY. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its Affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Executive
may retain the Executive’s rolodex and similar address books provided that such
items only include contact information.

(f) REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive gives
the Company assurance that the Executive has carefully read and considered all

 

10



--------------------------------------------------------------------------------

of the terms and conditions of this Agreement, including the restraints imposed
under this Section 11. The Executive agrees that these restraints are necessary
for the reasonable and proper protection of the Company and its Affiliates and
their trade secrets and confidential information and that each and every one of
the restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints. The Executive
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its Affiliates and that the Executive has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Executive further covenants that the Executive will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 11, other than in response to an attempt by the Company or an Affiliate
to enforce such covenants against the Executive. It is also agreed that the
Affiliates will have the right to enforce all of the Executive’s obligations to
such Affiliates under this Agreement, including without limitation pursuant to
this Section 11.

(g) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(h) TOLLING. In the event of any violation of the provisions of this Section 11,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 11 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(i) SURVIVAL OF PROVISIONS. The obligations contained in Sections 11 and 12
hereof shall survive the termination or expiration of the Employment Term and
the Executive’s employment with the Company and shall be fully enforceable
thereafter.

12. COOPERATION. Upon the receipt of reasonable notice from the Company
(including through outside counsel), the Executive agrees that while employed by
the Company and thereafter (to the extent it does not materially interfere with
the Executive’s employment or other business activities after employment by the
Company), the Executive will respond and provide information with regard to
matters in which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company, the Affiliates and their respective representatives in defense of all
claims that may be made against the Company or the Affiliates, and will assist
the Company and the Affiliates in the prosecution of all claims that may be made
by the Company or the Affiliates, to the extent that such claims may relate to
the period of the Executive’s employment with the Company. The Executive also
agrees to promptly inform the Company (to the extent that the Executive is
legally permitted to do so) if the Executive is asked to assist in any
investigation of the Company or the Affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
Affiliates with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Executive for all reasonable out-of-pocket travel,
duplicating, telephonic, counsel and other expenses incurred by the Executive in
complying with this Section 12.

 

11



--------------------------------------------------------------------------------

13. EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 11 hereof or Section 12 hereof would be inadequate
and, in recognition of this fact, the Executive agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available. In the event of a
Material Covenant Violation or a Material Cooperation Violation by the
Executive, any severance being paid to the Executive pursuant to this Agreement
or otherwise shall immediately cease unless otherwise prohibited by applicable
law.

14. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 14 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company shall assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company or Parent, provided that the Company shall require such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place, and provided that the Company agrees to perform such
obligations if such successor fails to do so in a timely manner. As used in this
Agreement, “Company” shall mean the Company and any successor to all or
substantially all of its business and/or assets, which assumes and agrees to
perform the duties and obligations of the Company under this Agreement by
operation of law or otherwise.

15. NOTICES. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive:

At the address (or to the facsimile number) shown in the books and records of
the Company.

If to the Company:

Styron US Holding, Inc.

c/o Bain Capital Partners, LLC

590 Madison Avenue, 42nd Floor

New York, NY 10022

Facsimile: (212) 421-2225

Attention: Stephen M. Zide

 

12



--------------------------------------------------------------------------------

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

16. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement (including the Exhibits
hereto) and any form, award, plan or policy of the Company, the terms of this
Agreement shall govern and control.

17. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

18. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19. INDEMNIFICATION. The Company hereby agrees to indemnify the Executive and
hold the Executive harmless to the fullest extent allowable under applicable law
against and in respect of any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including attorney’s fees, and the
advancement of such fees subject to any legally required repayment undertaking),
losses, and damages resulting from the Executive’s performance of the
Executive’s duties and obligations with the Company. This obligation shall
survive the termination of the Executive’s employment with the Company.

20. LIABILITY INSURANCE. The Company shall cover the Executive under directors’
and officers’ liability insurance both during and, while potential liability
exists, after the Employment Term in the same amount and to the same extent as
the Company covers its other officers and directors.

21. GOVERNING LAW. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall exclusively be
governed by and construed in accordance with the laws of the State of Delaware.

22. DISPUTE RESOLUTION. Each of the parties agrees that any dispute between the
parties shall be resolved only in the courts of Switzerland. The place of
jurisdiction shall be in Horgen. Each party shall be responsible for its own
legal fess incurred in connection with any dispute hereunder.

23. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire

 

13



--------------------------------------------------------------------------------

agreement of the parties hereto in respect of the subject matter contained
herein and supersedes any and all prior agreements or understandings between the
Executive and the Company with respect to the subject matter hereof, whether
written or oral. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

24. REPRESENTATIONS; ACTIONS BY PRIOR EMPLOYERS. The Executive represents and
warrants to the Company that (a) the Executive has used the Executive’s best
efforts to provide the Company with (i) each agreement with a predecessor
employer which may have any bearing on the Executive’s legal right to enter into
this Agreement and to perform all of the obligations on the Executive’s part to
be performed hereunder in accordance with its terms, or (ii) a summary of the
applicable provisions of each such agreement which the Executive may not provide
to the Company due to an existing confidentiality obligation, and (b) other than
the agreements referenced in the preceding clause (a), the Executive is not a
party to any agreement or understanding, whether written or oral, and is not
subject to any restriction (including, without limitation, any non-competition
restriction from a prior employer), which, in either case, could prevent the
Executive from entering into this Agreement or performing all of the Executive’s
duties and obligations hereunder. The Executive understands that the foregoing
representations are a material inducement to the Company entering into this
Agreement, and to the extent that either of such representations is untrue in
any material respect at any time or for any reason, this Agreement shall be
voidable by the Company such that the parties hereunder shall be relieved of all
of their respective duties and obligations hereunder; provided that any
termination of the Executive’s employment resulting from the Company exercising
its rights pursuant to this sentence shall be treated as a termination of
employment by the Executive without Good Reason. If any prior employer of the
Executive, or any affiliate of any such prior employer, challenges the
Executive’s right to enter into this Agreement and to perform all of the
Executive’s obligations hereunder (whether by action against the Executive, the
Company, Parent and/or an Affiliate), the Company, Parent (on behalf of itself
and all Affiliates) and the Executive each agree to use their reasonable best
efforts to defend against such challenge.

25. WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state, local and foreign taxes as may
be required to be withheld pursuant to any applicable law or regulation.

26. FURTHER ASSURANCES; PARENT GUARANTEE. The parties hereto shall cooperate
with each other and do, or procure the doing of, all acts and things, and
execute, or procure the execution of, all documents, as may reasonably be
required to give full effect to this Agreement. Parent hereby guarantees the
performance of the obligations of the Company to pay all cash amounts due to the
Executive pursuant to this Agreement. In the event that the Company is unable or
unwilling to pay any such amounts when due, upon notice of such non-payment
received by Parent from the Executive, Parent shall immediately pay such
amounts, or take any and all actions necessary to cause one or more Affiliates
to pay such amounts, on behalf of the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

STYRON US HOLDING, INC. By:   LOGO [g683772ex10_35pg16a.jpg]  

 

Name:   Christopher D. Pappas  

 

Title:   President & CEO  

 

BAIN CAPITAL EVEREST MANAGER HOLDING SCA By:   LOGO [g683772ex10_35pg16b.jpg]  

 

Name:   Mark Verdi  

 

Title:   Authorized Agent  

 

EXECUTIVE LOGO [g683772ex10_35pg16c.jpg]

 

Martin Pugh

Employment Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, Martin Pugh, in consideration of and subject to the performance by Styron US
Holding, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Employment Agreement, dated as of [—], 2012 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its respective “Affiliates” (as defined in the Agreement) and all
present, former and future directors, officers, employees, successors and
assigns of the Company and its Affiliates and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below. The
Released Parties are intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 8 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 8 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, federal or foreign law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

A-1



--------------------------------------------------------------------------------

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have which arise after the date I execute this General
Release, including, without limitation, Claims under the Age Discrimination in
Employment Act of 1967. I acknowledge and agree that my separation from
employment with the Company in compliance with the terms of the Agreement shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the Age Discrimination in Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving any right to the
Accrued Benefits or claims for indemnity or contribution.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 as of the execution of this
General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

 

A-2



--------------------------------------------------------------------------------

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company as required by law.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

11. I hereby acknowledge that Sections 8, 10 through 15, 19, and 20 through 26
of the Agreement shall survive my execution of this General Release.

12. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

A-3



--------------------------------------------------------------------------------

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

  5. I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:   LOGO [g683772ex10_35pg19.jpg]     DATED:   12/06/12  

 

     

 

 

Martin Pugh

     

 

A-4